—Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered June 15, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 41/2 to 9 years, unanimously affirmed.
*245Defendant’s suppression motion was properly denied. Probable cause was established by the radio transmission that an undercover officer had just purchased narcotics from an individual who immediately handed defendant what appeared to be money, and by the fact that defendant was still in close proximity to the other individual several minutes later when the arresting officer arrived at the location (see, People v Ramos, 216 AD2d 179). Concur—Sullivan, J. P., Rosenberger, Wallach, Nardelli and Williams, JJ.